DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 9/30/2121, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 1 and 20.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claim 28 have been overcome by the amendment and has hereby been withdrawn for consideration.  The claims rejection of claims 27 and 29 under 35 USC 112(d) has been overcome by the amendment and is hereby withdrawn.  


Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 9/30/2021, with respect to claims 2-19 and 21-31 have been fully considered and are persuasive.  The rejection of claims 1, 3-6, 8-9, 14-15, 20, and 22-23 under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee (KR10-2016-0028137) has been withdrawn.  The instant invention is distinguished over Lee, the closest prior art.  The overall teachings of Lee does not require the disclosed composition to have a viscosity at 25 deg. C of less than 550 mPa*s.  Lee sets forth viscosities in the range between 2500 to 3000 cps (2500 to 3000 mPa*s)—see example 1 of Lee. Nor does Lee explicitly teach and/or render obvious the use of an N, N’ dimethylacrylamide in the composition.  Thus, Lee fails to explicitly teach and/or fairly suggest a photocurable (meth) acrylate composition required to comprise tetrahydrofurfuryl acrylate; a urethane acrylate resin; isobornyl acrylate; N, N’ dimethylacrylamide, and a photoinitiator.  Lee does not require the 

Allowable Subject Matter

Claims 2-19 and 21-31 are allowed.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone call with Mr. Steven Bauman on 12/28/2021.
The application has been amended as follows: 
	In claim 29, line 6, please delete the word “the” preceding the words “second substrate” and replace in its stead the word “a”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc